Opinion by
Judge Petees :
The title to the land from which the timber was cut on the death of Mr. Winters passed to appellee, Catherine; a portion of it was cut and removed after the death of the father, and to that which was not severed from; the land in his lifetime, she was unquestionably entitled. There is some conflict in the evidence as to the quantity severed after the death of Mr. Winters. But there have been three trials of the case in the court below, all of which resulted disastrously to appellant, and this court would very reluctantly interpose to award a new trial under such circumstances. The law and facts on the last trial were submitted to the court, and unless *452the judgment was palpably against the evidence we would not be authorized to interfere, which is not the case, wherefore the judgment is affirmed.

P. D. Yeiser, for appellant.

-, for appellee.